                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEV JERSEY

          CHAMBERS OF                                                  MARTIN LUThER KING
         ESTHER SALAS                                                     COURThOUSE
  UNITED STATES DISTRICT JUDGE                                            50 WALNUT ST.
                                                                            ROOM 5076
                                                                        NEWARK, NJ 07101
                                                                            973-297-3887


                                          July 29, 2019

                                       LETTER ORDER

       Re:      RakoJS*y v. United Health care Serv.s, Inc.
                Civil Action No. 19-9575 (ES) (CLW)

Dear Parties:

        On April 19, 2019, Plaintiff Joseph Rakofsky moved to remand this action to the Superior
Court of New Jersey, Hudson County. (D.E. No. 4). On July 11,2019, the Honorable Cathy L.
Waldor, U.S.M.J., issued a Report and Recommendation that the Undersigned deny Plaintiff’s
motion to remand and corresponding motion for attorneys’ fees. (D.E. No. 13). The parties had
fourteen days to file and serve any objections to Magistrate Judge Waldor’s Report and
Recommendation pursuant to Local Civil Rule 72.l(c)(2). To date, neither party has filed any
objections.

     Having reviewed the parties’ submissions and Magistrate Judge Waldor’s Report and
Recommendation, and for the reasons stated therein,

       IT IS on this 29th day of July 2019,

     ORDERED that this Court ADOPTS Magistrate Judge Waldor’s Report and
Recommendation in full, as the Opinion of this Court; and it is further

      ORDERED that Plaintiffs motion to remand and corresponding motion for attorneys’ fees
are DENIED.



                                                     s/Esther Ste/as
                                                     Esther Salas, U.S.D.J.
